IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Briefs July 21, 2015


             STATE OF TENNESSEE v. YUELL FRANK REEVES

                Appeal from the Criminal Court for Hamilton County
                No. 183558, 183785, 183905  Rebecca J. Stern, Judge




               No. E2015-00031-CCA-R3-CD – Filed October 30, 2015
                        _____________________________

ROGER A. PAGE, J., concurring.

        I agree with the majority that the summary dismissal in case number 183558
(May 1990 offense) should be affirmed. Viewing appellant’s motion in the light most
favorable to him, I also agree with the majority that appellant has presented a colorable
Tennessee Rule of Criminal Procedure Rule 36.1 claim with respect to case numbers
183785 and 183905 (the June/July 1990 offenses) due to the trial court’s concurrent,
rather than statutorily-mandated consecutive, sentence alignment. See Tenn. Code Ann.
§ 40-20-111(b) (mandating consecutive sentence alignment when a defendant commits a
felony while the defendant is released on bail and the defendant is convicted of both
offenses).

        While I agree with most of the reasoning employed by the majority and with the
final result reached by the majority, I disagree with the majority’s reasoning that if
appellant’s sentences for the June/July offenses have expired, Rule 36.1 fails to provide
appellant an avenue of relief. Rule 36.1 contains no provision denying a defendant relief
if the challenged sentence has expired. In fact, the plain language of Rule 36.1 states that
a defendant “may, at any time, seek the correction of an illegal sentence by filing a
motion to correct an illegal sentence in the trial court in which the judgment of conviction
was entered. (emphasis added); see also State v. Sean Blake, No. W2014-00856-CCA-
R3-CO, 2015 WL 112801, at *2 (Tenn. Crim. App. Jan. 8, 2015) (quoting Tenn. R. Crim.
P. 36.1(a)).



                                            -1-
       I concur with the majority that the trial court’s judgment in case number 183558
(May 1990 offense) should be affirmed, and I concur that the trial court’s summary
dismissal in case numbers 183785 and 183905 (June/July 1990 offenses) should be
reversed and remanded for further proceedings.


                                                _________________________________
                                                ROGER A. PAGE, JUDGE




                                          -2-